Citation Nr: 1505860	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-23 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right leg disability. 

2.  Entitlement to service connection for a left leg disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel
INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In June 2014, the Veteran testified before the undersigned at a videoconference hearing.  A copy of the transcript has been associated with the claims file. 

The Veteran's claims were initially characterized as entitlement to service connection for right and left knee disabilities.  However, in light of the Veteran's testimony, the Board has recharacterized the issues accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

The issues of entitlement to service connection for anemia, hernia, facial numbness; and lung problems, to include chronic obstructive pulmonary disorder, have been raised by the record in an August 2012 and December 2013 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for right and left leg disabilities.  At his June 2014 hearing, he testified that during service, he fell amongst some boulders while running and sustained injuries to his legs.  He testified that he was given an Ace bandage and pain killers and that he kept his legs wrapped for about six months.  He indicated that he continued to have trouble throughout service and was given pain killers.  He further stated he has suffered from severe pain in his shins since service. 

Service treatment records are silent regarding any complaints, treatment, or diagnoses specifically pertaining to the Veteran's legs.  However, an August 1970 treatment record shows he was treated for slight Achilles tendonitis of the left foot, associated with tendon strain.  He was given an Ace wrap to wear.  

Following service, private treatment records dating from 1991 include an April 1991 record with a diagnosis of chondromalacia of the right patella and a possible medial meniscus tear of the right knee.  Additionally, subsequent records show complaints of numbness in the left leg and a diagnosis of radiculopathy of the left lower extremity.  More recently, a July 2014 treatment record reflects the Veteran's complaint of bilateral pain in the lower extremities.  A bone scan was conducted and a mild increased uptake in the mid-feet, more so in the right than the left, was noted.  

Based on the above, the Board finds a VA compensation examination is necessary prior to adjudication of the Veteran's claim to identify all current right and left leg disabilities and determine whether they are related to or had their onset in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, during his videoconference hearing, the Veteran testified that he received private treatment from Dr. Todd Isaacson at the Shenandoah Medical Center in Shenandoah, Iowa.  While he submitted some of these records, on remand, any additional private or VA treatment records in existence relevant to the Veteran's claims should be identified and associated them with the claims file.  See 38 U.S.C.A. § 5103A(d) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any private medical providers that may have records relevant to his claim that are not already of record.  Obtain and associate with the claims file any non-duplicative, relevant VA or private treatment records concerning the issues on appeal, to specifically include any additional records from Dr. Todd Isaacson at the Shenandoah Medical Center.  

All efforts should be documented and incorporated into the claims file, and the Veteran should be notified of any negative responses so that he may provide the records.
 
2.  When the foregoing development is completed, schedule the Veteran for a VA examination concerning his claim.  The claims folder should be made available to and reviewed by the examiner.  All necessary studies and tests should be conducted. 

The examiner should identify all current right and left leg disorders found to be present.  For any right and left leg disorders identified on current examination, an opinion should be provided as to whether it is at least as likely as not any such disorder is related to or had its onset in service.  If arthritis is found, the examiner is to opine as to whether it is at least as likely as not that it initially manifested within a year of service discharge.

In responding to these inquiries, the examiner should consider the Veteran's report of having recurrent, severe shin pain since service.

The examiner must provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.
 
3.  Readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

